Per Curiam,
We are clearly of opinion that this case comes within the line of decisions that where a person steps upon a railroad track immediately in front of an approaching train and is instantly struck and injured he is conclusively guilty of contributory negligence, and can recover nothing for the consequences. The deceased either ran against the engine or was just in the act of stepping on the track when he was struck. We think the non-suit was properly granted for the reasons stated in the opinion of the learned court below.
Judgment affirmed.